Citation Nr: 1440779	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  12-00 185	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Byron Dinkla, Agent

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1966 to April 1970 and from September 1972 to September 1974, including service in the Republic of Vietnam for which he earned a Combat Action Ribbon and the Purple Heart Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

FINDINGS OF FACT

1. The Veteran's PTSD with depression has been productive of occupational and social impairment with deficiencies in most areas including work, family, judgment, and mood with symptoms such as persistent nightmares, isolation, fatigue, irritability, and suicidal ideation.

2. The evidence shows that the Veteran's PTSD with depression has rendered him unable to obtain and maintain reasonably continuous gainful employment.

CONCLUSIONS OF LAW

1.  Throughout the rating period on appeal, the criteria for a 70 percent disability rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5103(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102,  3.156(a), 3.159 and 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

For increased-compensation claims, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

A June 2010 letter, issued prior to the initial adjudication, advised the Veteran of VA's duties to notify and assist in the development of the claims.  The letter also explained how VA establishes disability ratings and effective dates.  Such communication also informed him of the evidence necessary to substantiate his claims (to include TDIU), the evidence VA was responsible for providing, and the evidence he was responsible for providing.  Thus, the notice requirements under the VCAA have been fully satisfied and no further action is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claims file contains the Veteran's post-service reports of VA and private treatment, as well as VA examination.  Additionally, records associated with a disability determination of the Social Security Administration are in the claims file.  Moreover, his statements are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially increased in severity since the most recent evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Legal Standards

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following:  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships, warrants a 70 percent rating.  38 C.F.R. § 4.130. 

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Facts and Analysis

The Veteran's agent in written submission in March 2014 specifically asserted that he seeks a 70 percent disability rating for PTSD and TDIU. After a review of the record, the Board finds that the evidence supports the Veteran's position.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (recognizing that a claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability).  

The Veteran has been afforded VA examinations on the question of the severity of his PTSD and his ability to maintain gainful employment.  Those examinations detailed specific symptoms and history, including the Veteran's six marriages, isolation from his family, unemployment, irritability, difficulty dealing with others, suicidal ideation, and In addition, the record contains a Social Security Disability evaluation in March 2010 which evaluated the Veteran's occupational and social functioning.  The report noted that the Veteran had marked difficulty with the ability to complete a normal workday and workweek without interruptions from psychologically based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods, the ability to interact appropriately with the general public, and the ability to respond appropriately to changes in the work setting.

The evidence shows that the Veteran's most recent job in 2008 lasted only one month.  He was fired for failing to report to work or to call his supervisor about his absence for several days.  The Veteran's agent argues that this more likely a reflection of the Veteran's service-connected mental health disability than his nonservice-connected orthopedic disability.  The Board agrees.

The disability picture set forth in the Social Security Disability examination is consistent with a rating for occupational and social functioning with deficiencies in most areas.  As such, a 70 percent disability rating for PTSD is warranted.  Moreover, the nature of the evidence demonstrates that the Veteran's PTSD precludes him from obtaining and maintaining reasonably gainful employment and an award of schedular TDIU is justified.  Again, the Veteran was specifically seeking a 70 percent evaluation.  As such, this constitutes a complete grant of the benefit sought on appeal and further discussion is not required.      

Extraschedular Rating

The Board acknowledges the need for consideration of possible extraschedular compensation where the disability picture presented is not adequately described in the applicable schedular rating criteria.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, as set forth above, the schedular criteria does describe the Veteran's disability picture due to PTSD and the Veteran's agent has indicated that the benefits sought are only a 70 percent disability rating and TDIU.  As both have been awarded here, the Board finds that further discussion of 38 C.F.R. § 3.321(b)(1) is unnecessary and there is no basis for a referral to the Director of VA's Compensation and Pension Service.


ORDER

Entitlement to a 70 percent disability rating for PTSD is granted.

Entitlement to TDIU is granted.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


